IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT ()F DELAWARE

In re: Chapter ll

SFX ENTERTAINMENT, INC., et al. ,1 Case No. 16-10238 (MFW)

J ' tl Ad ' ' t d
Reorganized Debtors. ( Om y mmls ere )

Objection Deadline: November 14, 2018 at 4:00 p.m. (ET)
Hearing Date: December 19, 2018 at 11:30 a.m. (ET)

 

THE SFX LITIGATION TRUSTEE’S ()BJECTION TO ROBERT F.X. SILLERMAN’S

UNEXPUNGED PORTION OF PROOF OF CLAIM 426 AND
PROOF OF CLAIM 363 IN ITS ENTIRETY

 

Dean A, Ziehl, Litigation Trustee for the SFX Litigation Trust (the “Litigation Trustee”),

as successor in interest to the estates (the “Estates”) of the above captioned reorganized debtors

(the “Debtors”), hereby objects to the unexpunged portion of Proof of Claim 426 and the entirety

of Proof of Claim 363 on the grounds that the claims seek indemnity and reimbursement from

the Debtors by Robert F.X. Sillerman (“Sillerman”) a former officer, director, member, manager

or employee of the Debtors and its affiliates, Which claims are barred against the Debtors

pursuant to Section 5.06(a) of the Plan (as defined beloW). The Trustee seeks an order

 

The Reorganized Debtors in these Chapter ll Cases, along with the last four digits of each Reorganized
Debtor’s federal tax identification number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC
(1024); Core Productions LLC (3613); EZ Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX
Mysteryland LLC (6459); ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LLC (6298);
ID&T/SFX Sensation LLC (6460); ID&T/SFX TomorrowWorld LLC (7238); LETMA Acquisition LLC
(0452); Made Event, LLC (1127); Michigan JJ Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil
LLC (0047); SFX Canada Inc. (7070); SFX Development LLC (2102); SFX EDM Holdings Corporation
(2460); SFX Entertainment, Inc. (0047); SFX Entertainment International, Inc. (2987); SFX Entertainment
International II, Inc. (1998); SFX Intermediate Holdco II LLC (5954); SFX Managing Member Inc. (2428);
SFX Marketing LLC (7734); SFX Platform & Sponsorship LLC (9234); SFX Technology Services, Inc. (0402);
SFX/AB Live Event Canada, Inc. (6422); SFX/AB Live Event Intermediate Holdco LLC (8004); SFX/AB Live
Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate Holdco LLC (5441); SFX-Disco Operating
LLC (5441); SFXE IP LLC (0047); SFX-EMC, Inc. (7765); SFX-Hudson LLC (0047); SFX-IDT N.A. Holding
II LLC (4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A. Holding LLC (2428); SFX-Nightlife
Operating LLC (4673); SFX-Perryscope LLC (4724); SFX-React Operating LLC (0584); Spring Awakening,
LLC (6390); SFXE Netherlands Holdings Cooperatief U.A. (6812); SFXE Netherlands Holdings B.V. (6898).
The Reorganized Debtors’ business address is 9242 Beverly Boulevard, Suite 350, Beverly Hills, CA 90210.

DOCS_LA:317312,2

disallowing and/or expunging the previously unexpunged portions of Proof of Claim 426 and
Proof of Claim 363 in its entirety.

In support of this Obj ection, the Litigation Trustee respectfully represents as follows:

JURISDICTION AND VENUE
1. The United States Banl<ruptcy Court for the District of Delaware (the “Qg_u_r_t”)
has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core
proceeding Within the meaning of 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C. §§
1408 and 1409. The statutory predicates for the relief requested herein are sections 105, 362,
and 502 of Title 11 of the United States Code (the “Bankruptcy Code”) and Rules 3007, 9014,

and 9020 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
BACKGROUND
A. The Plan and SFX Litigation Trust

2. On February 1, 2016 (the “Petition Date”), the Debtors commenced these cases by
filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

3. On November 15, 2016, the Court entered the F indings of Fact, Conclusions of
Law, and Order Under 11 U.S.C. § ]]29(¢1) and (b) and Federal Rule of Bankruptcy Procedure
3020 Confz`rrning the Fl`fth Amended Joint Plan of Reorganizalion of SFX Entertainment, Inc., et
al. Under Chapter ]] of the Bankruptcy Code (as Modz'fied) [Docket No. 1293] (the
“Confirmation Order”). The Conflrmation Order confirmed the Fz'fth Amended Joinl Plan of
Reorganizatz`on of SFX Entertainmenl, Inc. et al. Under Chapter ]] of the Bankruptcy Code (as
Modified) [Docket No. 1293, Exhibit A] (the “M”). The effective date of the Plan Was

December 2, 2016 (the “Effective Date”).

DOCS_LA:317312.2

4. Pursuant to the Plan and the Confirmation Order, on the Effective Date the
Debtors and the Litigation Trustee executed the Litigal‘ion Trust Agreement establishing the SFX
Litigation Trust. Dean A. Ziehl is the duly appointed and acting Litigation Trustee and the sole
trustee of the SFX Litigation Trust.

5. Pursuant to applicable law, the Plan, the Confirmation Order, and the Litigation

Trust Agreement, the Litigation Trustee has Standing to object to proofs of claim.

B. Proof of Claim No. 426

6. Prior to the confirmation of the Plan, the Official Committee of Unsecured
Creditors filed its Objectz'on Pursuant to ] ] U.S.C. § 502(€)(]) of the Omcial Committee of
Unsecured Creditors to Robert F.X Sl`llerman ’s Proofs of Claim Nos. 358, 360, 36], 3 65, 36 7, in
Thez'r Entz`rely, and ProofofClaim No. 426 in Part [Docket No. 1116] (the “Prior Objection”).

7. The Prior Objection sought disallowance of Claims 358, 360, 361, 365, 367 and
that portion of Claim No. 426 that sought identical relief for indemnification under the guaranties
that Were the subject of Proofs of Claim 358, 360 and 361, as set forth in Paragraph 3(d)(iii) of
the addendum to Proof of Claim No. 426 (“Claim 426 Addendum”). The basis for the Prior
Objection was that each of` the claims subject thereto, and in Paragraph 3(d)(iii) of` the Claim 426
Addendum, were contingent claims for reimbursement or contribution required to be disallowed
under Bankruptcy Code section 502(e)(1)(B).

8. On December 21, 2016, the Court entered its Order granting the Prior Objection
[Docket No. 1376], including disallowing that portion Claim No. 426 set forth at Claim 426

Addendum Paragraph 3(d)(iii) because it sought indemnity or reimbursement based on the same

DOCS__LA:317312.2

guaranties which constituted the basis for the relief sought by Sillerman in Proofs of Claim Nos.
358, 360 and 361.

9. The objection herein to Claim No. 426 is directed solely to those portions of that
claim not subject to the Prior Objection. A true and correct copy of Claim No. 426 is attached

hereto as Exhibit A.

OBJECTION
10. Section 502(b) of the Bankruptcy Code requires the Court to disallow a claim if it
is unenforceable against the debtor and property of the debtor under any agreement or applicable
law.

11. As set forth in Paragraphs 3(a)-3(c) of the Claim 426 Addendum, Sillerman
asserts indemnification claims purportedly arising under his employment agreement and an
indemnification agreement between Sillerman and SFX described in those paragraphs The
unexpunged portions of Claim No. 426 seek indemnification as to the following:

(a) Alleged unreimbursed travel expenses totaling $601,795.27 (Claim 426
Addendum Paragraph 3(d)(i));

(b) Claims with respect to legal fees alleged to be incurred as Chief Executive
Officer and Chairman of the Board of SFX (Claim 426 Addendum Paragraph 3(d)(ii));

(c) Reimbursement for legal fees and expenses alleged to be incurred by
Sillerman in connection with six specified legal actions against him and/or the Debtors
(Claim 426 Addendum Paragraph 3(d)(v)); and

(d) Obligations and expenses purportedly incurred by Sillerman at SFX’s

request in the aggregate amount of at least $17,359,352.50 in connection with a Securities

DOCS_LA;3 l 73 12.2

Purchase Agreement dated June 17, 2015 (the “Securities Purchase Agreement Indemnity

 

Claim”) (Claim 426 Addendum Paragraph 3(d)(iv)).

12. Claim 426 Addendum Paragraph 3(d)(iv) further states that the Securities
Purchase Agreement Indemnity Claim is the subject of a separate proof of claim also being filed
by Sillerman. Claim No. 363, also sought to be disallowed in this Obj ection, consists of that
Securities Purchase Agreement Indemnity Claim referenced in Claim 426 Addendum Paragraph
3(d)(iv). A true and correct copy of Claim 363 is attached hereto as Exhibit B.

13. Hence, the recovery sought based on indemnity claims as to the Securities
Purchase Agreement Indemnity Claim is sought both under Claim No. 426 and Claim No. 363.

14. Section 1.95 of the Plan sets forth the definition of an “Indemnification
Obligation” as follows:

“‘Indemnification Obligation’ means any obligation of the Debtors
pursuant to (and required by) the Debtors’ certificates of`
formation, certificate of incorporation, bylaws, indemnification
agreements, or other organizational documents or applicable law in
existence at any time prior to the Effective Date to indemnify,
defend, reimburse, exculpate, advance fees and expenses to, or
limit the liability of, any lndemnified Person against any claims,
causes of action, judgments, liability, loss, penalties, fines,
settlements, and expenses arising or relating to conduct or actions

prior to the Ef`fective Date.”

15. Section 1.96 of the Plan defines “Indemnified Person” as follows:
“‘Indemnified Person’ means all members, managers, officers,
directors, employees, attorneys, other professionals, and agents of
the Debtors and their Affiliates who were in place on or prior to
the Effective Date (in each case in his, her or its capacity as such).”

16. Section 5.06(a) of the Plan precludes lndemnification Persons allegedly

possessing Indemnification Obligations from asserting such obligations against the Debtors and

DOCS_LA:317312.2

Reorganized Debtor and from receiving any recovery under the Plan through a proof of claim or
otherwise:

“Upon the Effective Date, the right of an lndemnified Person to
receive any reimbursements, advancements, payments or other
amounts arising out of, relating to or in connection With any
Indemnification Obligation shall be limited to, and an lndemnified
Person’s sole and exclusive remedy to receive any of the
foregoing, shall be exclusively from the Debtors’ director and
officer insurance policies, and no lndemnified Person shall seek, or
be entitled to receive, any of the foregoing from (directly or
indirectly) the Debtors and/or Reorganized Debtors, including but
not limited through a recovery under the Plan as a Class 5 Claim,
Class 6 Claim or as any other classified or unclassified claim
hereunder (and, for the avoidance of doubt, any such claim of an
lndemnified Person in connection with and lndemnification
Obligation shall not be included for purposes of the calculation
based on Allowed Class 5 Claims (2019 Debtors) set forth in the
definition of Litigation Trust Primary Recovery Units). Nothing in
the Plan shall be deemed an assumption by the Reorganized
Debtors of any contract, agreement, resolution, instrument or
document in which such Indemnification Obligations are
contained, memorialized, agreed to, embodied or created (or any of
the terms or provisions thereof`).”

In that Claim No. 363 and the unexpunged portions of Claim No. 426 are filed by
Sillerman as an lndemnified Person asserting Indemnification Obligations, each should be

disallowed in its entirety.

RESERVATION OF RIGHTS
17. The Litigation Trustee expressly reserves his right to amend, modify, or
supplement this objection and to file additional objections to the Claims subject hereto. Should
one or more of the grounds of objection stated herein be overruled, the Litigation Trustee
reserves the right to object to such claims on any other ground that bankruptcy or non-

bankruptcy laW permits.

DOCS_LA:317312.2

18. In compliance with Bankruptcy Rule 3007(b) and acknowledgement of the
automatic stay in effect in the pending bankruptcy case filed as to Sillerman, the Litigation
Trustee does not seek affirmative relief in this Objection, and his right to do so under the terms

of the Plan is not thereby affected or prejudiced

NO PRIOR REQUEST

 

19. No prior request for the relief sought herein has been the subject of any prior

request by the Litigation Trustee.

CONCLUSION
20. For the foregoing reasons, the Litigation Trustee respectfully requests that this
Court enter an order, substantially in the form as Exhibit C, disallowing the Sillerman Claims

attached as Exhibit A and Exhibit B hereto.

Dated; Octob@r 3(), 2018 PACHULSKI STANG ZIEHL & JONES LLP

/s/ Colin R, Robinson

Kenneth H. Brown (CA Bar No. 100396)

Colin R. Robinson (DE Bar No. 5524)

919 North Market Street, 17th Floor

Wilmington, DE 19801

Telephone: (302) 652-4100

Facsirnile: (302) 652-4400

E-mail: kbrown@pszjlaw.com
crobinson@pszjlaw.com

 

Counsel to the Lz'tigatz`on Trustee

DOCS_LA:317312.2

